Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-17 are pending. 
Claims 12-17 are withdrawn.
Claims 1-11 are under examination. 

Withdrawn rejections:
Applicant's amendments and arguments filed 2/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6-8 are objected to under 37 CFR 1.75 as being a substantial duplicates of claims 1-3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case it is merely semantics to call the electrospun striated muscle D-ECM matrix fiber a scaffold.  Claim 6 is directed to the same exact fiber of claim 1 despite a slight difference in wording and the term “scaffold” does not impart any structural limitation to the fiber and the fiber of claim 1 is inherently a scaffold and therefore both claims 1 and 6 are directed to one or more of the same fibers. An indefinite article “a” or “an” carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir. 2012). Therefore instant claims 6-8 appear to claim the same components as instant claims 1-3.
Response to Arguments:
Applicant submits that an electrospun striated muscle decellularized-extracellular muscle matrix (D-ECM matrix) fiber as recited in claims 1-3 is distinct from a striated muscle decellularized-extracellular muscle matrix (D-ECM matrix) scaffold as recited in 

    PNG
    media_image1.png
    429
    1295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    1319
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    191
    1309
    media_image3.png
    Greyscale

The only difference that the Examiner can discern between claim 1 and claim 6 is the word “scaffold” in claim 6. The plain and ordinary meaning of a scaffold is something that provides support. However, the fiber is a scaffold because the fiber is a structural element that serves as support for cell growth, proliferation and migration which is also the function of a scaffold ([0072] of the specification).  Applicant argues that the scaffold In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (holding that claims as written swept in prior art notwithstanding that a potentially outstanding invention disclosed in written description because “the name of the game is the claim”). Accordingly, Applicant’s arguments are not persuasive and the objection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christman et al. (US 20110189140) and Koepsell et al. (J Biomed Mater Res Part A 2011:99A:564–575). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image4.png
    174
    1258
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    147
    1315
    media_image5.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)

	 With regard to instant claims 3-5 and 7, Christman et al. teach a composite composition comprising biodegradable polycaprolactone [0085]. 
	With regard to instant claim 6, Christman et al. teach formulating the composition to coat tissue culture plates to culture skeletal myoblasts or other skeletal muscle progenitor cells (claim 9; [0064, 0066, 0086]) which then serves as a scaffold for those cells.
With regard to instant claim 11, Christman et al. teach adding cells (claims 4 and 6).
With regard to instant claims 2-4 and 8-10, Koepsell et al. teach electrospun polycaprolactone fibrous scaffold with random or aligned arrangements (Page 565, right column Electrospinning of PCL fibrous scaffolds and Mechanical evaluation of scaffolds; Figure 1 page 567) with mean fiber diameters of 1.34-3.48 µm (page 567, left column; Figure 2A, page 568) thus overlapping the instantly claimed range of from about 50 nm to about 2 µm. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Christman et al. is that Christman et al. do not expressly teach a fiber with a diameter ranging from about 50 nm to about 2 µm in a random or aligned orientation. This deficiency in Christman et al. is cured by the teachings of Koepsell et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a tissue scaffold 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Christman et al. by electrospinning striated muscle decellularized extracellular matrix to make fibers comprising a striated muscle D-ECM matrix where the fibers have a diameter ranging from about 50 nm to about 2 µm and are either randomly oriented or aligned, as suggested by Koepsell et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Christman et al. teach and suggest making the composition by electrospinning the composition into fibers thus communicating to the ordinary artisan  MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, the ordinary artisan would have a reasonable expectation of success in producing fibers comprising a diameter ranging from about 50 nm to about 2 µm. Therefore, the instantly claimed range is obvious over the combined references.  
In regard to the random or aligned orientations, while Christman et al. is silent on how the fibers are arranged, Koepsell et al. teach both random and aligned arrangements thus making it merely judicious selection or either random or aligned orientation of the fibers by the ordinary artisan as to the orientation of the fibers in the scaffold with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant states that: “For the Office to show a prima facie case of obviousness, M.P.E.P. § 2142 requires a clear articulation of the reasons why the claimed invention would have been obvious.” In response, the Examiner explained in the rejection: “One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence.”
Applicant submits that the Office has failed to provide any reason why one of ordinary skill in the art would specifically combine Christman and Koepsell to electrospin decellularized striated muscle extracellular matrix. Applicant argues that: “There is no disclosure or suggestion in Christman and Koepsell to form striated muscle D-ECM fibers by electrospinning or to further make striated muscle D-ECM scaffolds using electrospun striated muscle D-ECM fibers as recited in claims 1 and 6 of the present application.” Respectfully, the Examiner cannot agree. Christman expressly teach and suggest electrospinning to make the composition into a fiber which is configured to control the nanofiber size, shape or thickness [0075] and Christman expressly teach combining the ECM with a polymer such as polycaprolactone [0085]. Koepsell et al. provide guidance on electrospinning polycaprolactone fibers for tissue engineering as 
Applicant further submits that one of ordinary skill in the art would not have any reasonable expectation of success that Christman and Koepsell could be combined to arrive at the electrospun striated muscle decellularized-extracellular muscle matrix (D-ECM matrix) fiber of claim 1 and the striated muscle decellularized-extracellular muscle matrix (D-ECM matrix) scaffold of claim 6. In particular, Christman never describes how to electrospin extracellular matrix proteins and Koepsell only teaches electrospinning polymer materials. Applicant submits that the parameters described in Koepsell for electrospinning synthetic fibers would not be successful for electrospinning decellularized-extracellular matrix. Particularly, the natural polymers of D-ECM are mechanically weaker than synthetic polymers. The natural polymers of D-ECM would also require a different selection of solvents and electrospinning parameters such as voltage, solution flow rate, D-ECM concentration, and needle to ground distance. No guidance is provided in Christman and Koepsell for natural polymers generally and/or D-ECM specifically for electrospinning D-ECM to form D-ECM fibers and D-ECM fiber scaffolds. Therefore, one of ordinary skill in the art could not reasonably expect that In re Boesch, 617 F.2d 272,276 (C.C.P.A. 1980) (holding that " discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art"). Conspicuously missing from this record is any evidence from Applicant that the parameters described in Koepsell for electrospinning synthetic fibers would not be successful for electrospinning decellularized-extracellular matrix. Therefore, this is merely attorney argument with no basis in fact. “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re GEISLER, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Accordingly, Applicant’s argument is not persuasive and the claims remain soundly rejected. 


Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613